205 Mich. App. 330 (1994)
517 N.W.2d 303
MACKEY
v.
DEPARTMENT OF CORRECTIONS
Docket No. 148665.
Michigan Court of Appeals.
Submitted February 16, 1994, at Grand Rapids.
Decided May 16, 1994, at 9:55 A.M.
Robert Mackey, in propria persona.
*331 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Pamela J. Stevenson, Assistant Attorney General, for the defendant.
Before: TAYLOR, P.J., and MacKENZIE and M.J. MATUZAK,[*] JJ.
MacKENZIE, J.
Plaintiff appeals as of right from an opinion and order granting defendant's motion for summary disposition. The trial court determined that Freedom of Information Act (FOIA) requests by prison inmates for information regarding other inmates are exempt under the act's "prison security" exemption, § 13(1)(c), MCL 15.243(1)(c); MSA 4.1801(13)(1)(c).
Plaintiff is a prisoner at the Ionia Temporary Facility who works in the maintenance department as a skilled carpenter. He submitted a written FOIA request for copies of prisoner payroll and time sheets for the maintenance department after becoming concerned that he was being paid less than unskilled carpenters. Defendant informed plaintiff that the requested materials pertaining to him would be forwarded, but that disclosure of information pertaining to other prisoners was prohibited. This lawsuit followed.
Requests for documents pertaining to other inmates are specifically addressed by defendant in Policy Directive PD-DWA 23.04, § V. Disclosure of inmate information to other inmates is prohibited under that directive. The directive was established to address FOIA requests and is based on § 13(1)(c) of the FOIA, which provides:
(1) A public body may exempt from disclosure as a public record under this act:

* * *

*332 (c) A public record which if disclosed would prejudice a public body's ability to maintain the physical security of custodial or penal institutions occupied by persons arrested or convicted of a crime or admitted because of a mental disability, unless the public interest in disclosure under this act outweighs the public interest in nondisclosure.
In Mithrandir v Dep't of Corrections, 164 Mich. App. 143, 147-148; 416 NW2d 352 (1987), this Court discussed the competing interests of prison security and disclosure of information:
[T]here is a salient difference between persons who are members of the public community and prison inmates in that the latter, by law, are prohibited from exercising the rights and privileges they enjoyed as free members of society. Martin v Dep't of Corrections, 424 Mich. 553, 558-559; 384 NW2d 392 (1986). Lawful incarceration brings about the necessary withdrawal or limitation of many privileges and rights justified by considerations underlying the penal system. Dickerson v Warden, Marquette Prison, 99 Mich. App. 630, 635; 298 NW2d 841 (1980). Moreover, a prison's internal security is peculiarly a matter normally left to the discretion of prison administrators. Rhodes v Chapman, 452 U.S. 337, 349, n 14; 101 S. Ct. 2392; 69 L. Ed. 2d 59 (1981).
As can be seen from these principles, the Department of Corrections has obligations with regard to prison security and the confinement of prisoners which are separate and distinct from its duty under the FOIA to provide a reasonable opportunity for persons to inspect its nonexempt public records.
The trial court in this case relied heavily on this reasoning when it granted defendant's motion to dismiss.
An inmate may have a higher interest in obtaining *333 records pertaining to himself. See Ballard v Dep't of Corrections, 122 Mich. App. 123; 332 NW2d 435 (1982). This principle is implicit in the language of MCL 791.230(2); MSA 28.2300(2), which contains an exception to nondisclosure of certain items, such as numbers or other identifying information, if requested by that prisoner. However, we agree with defendant that, from a policy standpoint, a blanket exemption should apply for requests by inmates for information about other inmates under the prison security exemption, MCL 15.243(1)(c); MSA 4.1801(13)(1)(c). That approach is consistent with the high public interest in maintaining security of penal institutions and the relatively low interest in disclosure when the requested documents do not pertain to the inmate making the request, but rather to other inmates. A blanket exemption also makes sense in light of the increasing demand placed on the department by FOIA requests. See Mithrandir, supra at p 146. Because a prison's internal security is particularly a matter left to the discretion of prison administrators, id. at 147, defendant's application of the security exemption was properly upheld by the trial court.
Plaintiff also contends that summary disposition was prematurely granted. The claim is without merit. A grant of summary disposition is premature if granted before discovery on a disputed issue is complete. Dep't of Social Services v Aetna Casualty & Surety Co, 177 Mich. App. 440, 446; 443 NW2d 420 (1989). However, summary disposition is appropriate if there is no fair chance that further discovery will result in factual support for the party opposing the motion. Neumann v State Farm Automobile Ins Co, 180 Mich. App. 479, 485; 447 NW2d 786 (1989). The purpose of summary disposition is to avoid extensive discovery and an evidentiary hearing when a case can be quickly *334 resolved with a ruling on an issue of law. American Community Mutual Ins Co v Comm'r of Ins, 195 Mich. App. 351, 362; 491 NW2d 597 (1992). In this case, plaintiff's inability to complete discovery did not make the trial court's grant of summary disposition premature because this case was resolved as a matter of law.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.